Citation Nr: 1209459	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-34 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Lester B. Johnston, III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010, and a transcript of this hearing is of record.  


REMAND

The Veteran is seeking entitlement to service connection for a low back disability and a right foot disability.

At a medical examination performed prior to enlistment, the Veteran complained of low back and right foot pain, but no diagnosed disability was noted and there are no further complaints of or treatment for right foot or low back problems in the Veteran's service treatment records.  

Post-service medical records show that the Veteran injured his low back on the job in 1980 and had surgery to correct a herniated disc at L4-5, as well as surgery to remove a lesion on the right sciatic nerve, in 1981.  

However, the Veteran testified at his November 2010 hearing that he experienced significant low back and right foot pain in service and frequently complained about his discomfort.  He has alleged that his military service permanently aggravated his low back and right foot disabilities.  

In April 2011, the Board remanded this matter with instructions to the RO to attempt to obtain records from the Social Security Administration (SSA), as well as records related to a 1980 Workers' Compensation claim.  The RO was also instructed to afford the Veteran a VA examination and obtain a medical nexus opinion.  Following this development, the RO was to readjudicate the Veteran's claim.

Unfortunately, it appears from the evidence of record, including the Veteran's Virtual VA records, that the RO has failed to comply with the terms of the Board's Remand.  

Neither SSA nor Workers' Compensation records have been associated with the Veteran's claims folder, and the RO has not made a formal finding that these records are unavailable.

More importantly, the Board wants any records regarding any Workers' Compensation claim the Veteran or his attorney have in their possession.

Additionally, while an August 2011 VA examination performed by Prime Care Medical Services, LLC and an October 2011 independent medical opinion from Dr. D.H. have been uploaded into Virtual VA (but not associated with the Veteran's physical claims file), these examinations are inadequate.

The August 2011 VA examiner failed to provide a rationale for his opinion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The October 2011 VA medical opinion failed to address the issue of aggravation, concluding only that the Veteran's claimed disabilities were less likely than not due to service.  

Finally, there is no evidence that the RO has readjudicated the Veteran's claim.

The Veteran is entitled to substantial compliance with the terms of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, while the Board regrets the additional delay in adjudicating the Veteran's claim, this case must again be remanded. 

On remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, and associate these records with the Veteran's claims folder.  If the RO is unable to obtain these records, a formal finding of unavailability should be placed of record. 

The Board would also like a complete copy of the Veteran's Workers' Compensation claim(s) and the medical record the decision was based on and/or any additional private medical records.  If the RO is unable to obtain these records, a formal finding of unavailability should be placed of record. 

Once this additional evidence is complete, the RO should refer the matter for a VA medical opinion.  The examiner is asked to address the following questions: (1) Did the Veteran's low back and right foot disabilities (if any) exist prior to the Veteran's enlistment; (2) If they did, is it at least as likely as not (fifty percent or greater) that the Veteran's pre-existing low back and right foot disabilities were permanently aggravated by the Veteran's active military service.  If the examiner determines that the Veteran's right foot and/or low back disabilities were aggravated by his service, he or she is asked to determine, if possible, what percentage of the Veteran's current right foot and low back disabilities were the result of his active military service, rather than any pre-existing condition or any post-service on the job injury.  (3) If the Veteran's right foot and low back disabilities did not exist prior to the Veteran's active military service, the examiner is asked to opinion whether it is at least as likely as not (fifty percent or greater) that the Veteran's disabilities had onset in service or were caused or aggravated by the Veteran's active military service.  

When all the requested development has been completed, the RO should readjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, and associate these records with the Veteran's claims folder.  If the RO is unable to obtain these records, a formal finding of unavailability should be placed of record.

2.  The Board would like a complete copy of the Veteran's Workers' Compensation claim(s) and the medical record the decision was based on and/or any additional private medical records.  If the RO is unable to obtain these records, a formal finding of unavailability should be placed of record.

3. Once this is done, the RO should schedule the Veteran for a VA examination of his right foot and low back.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is asked to address the following questions: 

(a) Did the Veteran's low back and right foot disabilities (if any) exist prior to the Veteran's enlistment; 

(b) If they did, is it at least as likely as not (fifty percent or greater) that the Veteran's pre-existing low back and right foot disabilities were permanently aggravated by the Veteran's active military service.  If the examiner determines that the Veteran's right foot and/or low back disabilities were aggravated by his service, he or she is asked to determine, if possible, what percentage of the Veteran's current right foot and low back disabilities were the result of his active military service, rather than any pre-existing condition or any post-service on the job injury.  

(c) If the Veteran's right foot and low back disabilities did not exist prior to the Veteran's active military service, the examiner is asked to opinion whether it is at least as likely as not (fifty percent or greater) that the Veteran's disabilities had onset in service or were caused or aggravated by the Veteran's active military service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner is asked to provide a rationale for his or her opinions.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

